Mr. Justice Wolf
delivered the opinion of the Court.
This was a prosecution under the National Prohibition Act begun before the enactment of the Twenty-First Amendment, repealing the Eighteenth Amendment to the Constitution of the United States.
*717Among other alleged errors the appellant maintains that a repealing provision of law pnts an end to all prosecntions begun before the repeal. To this the fiscal agrees and suggests a reversal. The opinion of the Supreme Court of the United States entitled U. S. v. Chambers, 291 U. S. 217, cited as U. S. v. Gibson, wherein a prosecution was begun under the Prohibition Act, determines the question. Therein, as pointed out by the fiscal, the court held that the Prohibition Act had become ineffective, that the congressional act depended upon the existence of the Eighteenth Amendment and its repeal left nothing on which to base a prosecution. Debile fwidamentum fallit opus. This is one of the rare cases where an act, qua, amendment, has a retroactive effect.
The judgment will be reversed and the appellant discharged.